DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12th, 2022 has been entered.

Response to Remarks/Arguments
This Office Action is in response to the communications for the present US application number 16/287,518 last filed on July 12th, 2022.
Claims 4, 9, 12, 13, and 18 were cancelled.
1, 5, and 14 were amended.
Claims 1-3, 5-8, 10, 11, 14-17, and 19-21 remain pending and have been examined, directed to HIGH PERFORMANCE COMPUTE INFRASTRUCTURE AS A SERVICE.

Upon further review of the latest claim amendments along with the applicant’s representative’s response, the examiner has updated the response with a new combination of references that would more closely teach and/or suggest of the claimed language. 
The amendments made to independent claims 1, 5, and 14 have all been similarly amended and argued and thus were all similarly rejected under the new combination of references that emphasizes more about the attributes that define the states of the one or more resources.  Previous arguments directed to the § 102 analysis from just Schmidt alone are now all moot.  The remaining dependent claims were not specifically argued at this time.
See the new claim rejections for further clarifications with added emphasis on the points previously disclosed.  Applicant's arguments were considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 10, 11, 14, 17, 19, 20, and 21 are all rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0280948 A1 to Schmidt et al. (“Schmidt”) in view of U.S. Patent Publication No. 2015/0058459 A1 to Amendjian et al. (“Amendjian”).

As to claim 1, Schmidt discloses a non-transitory computer-readable medium having stored thereon executable computer program instructions that, when executed by a processor, cause the processor to:
establish an Infrastructure as a Service (IaaS) resource manager of a high performance computing environment (Schmidt Figs. 1 and 2 and ¶¶ 13-15, 19, and 23 - The IaaS cloud can have multiple cloud computing nodes (CCNs), each of these CCNs can be viewed/interpreted as a “resource manager” as the CCN manages the resources from all the different providers over the cloud network environment and facilitating communications/connections to those resources in response to tenants’ requests), 
the high performance computing environment including 
a service catalog, the service catalog comprising at least one service resource and at least one service attribute, wherein the at least one service attribute defines a state of the at least one service resource (For this particular limitation feature, while Schmidt discloses of various CCNs that can be layered or interconnected and thus forming a catalog, connected to various resources and/or services (Figs. 4-6 and ¶¶ 29-30), Schmidt however does not expressly disclose of service attributes that define the particular one or more service resources. 
	Amendjian more expressly discloses of a similar system and scope as more details are collected and provided on various components within a system, including physical and/or logical attributes of each entity component (e.g., Amendjian: ¶¶ 82, 102, 105-106 and Figs 2-3).
	Based on Amendjian’s teachings, it would have been obvious to one of ordinary skill in the art, who would have been motivated, before the effective filing date of the present application, to combine and incorporate Amendjian’s teachings within Schmidt’s overall system and teachings because the resulting combined system would be more informative, providing more details regarding the attributes or current states of each entity/resource/VM/etc. and thus further allowing a user or system manager/controller to make better informed decisions), and
the IaaS resource manager including:
a plurality of IaaS system interfaces (Schmidt Fig. 2 and ¶¶ 22-23 - Within a single CCN, there can be multiple application programming interfaces (APIs) corresponding to the multiple tenant API providers); and
a resource auditing portal (Schmidt Figs. 1, 2, 8, and 9 and ¶¶ 17, 22, 29-30, and 66 - Whatever is presented via the interfacing or the (hardware) graphical display unit back to the tenant with regards to how the tenant can select and manipulate their one or more APIs would be the “portal”, which would also be within an VM or VDC instance, since it allows the tenant access to all the resources they’re seeking out within the overall CCN);  
receive from a cloud user a request to perform a cloud task relative to a particular tenant cloud from among a plurality of tenant clouds of the high performance computing environment, the particular tenant cloud including a set of computing resources for client usage (Schmidt Fig. 2 and abstract, ¶¶ 23, 26, and 34-35 - The system receives tenants’ requests via their selected APIs out of the plurality, as it’s within their interfacing/GUI.  And the selected APIs would also further have their own corresponding resources to extract from within the VM/VDC, and all within a CCN); and
responsive to the request to perform the cloud task, invoke the IaaS resource manager (Again from Schmidt, all requests are going through the CCN, acting as a “resource manager”), the IaaS resource manager to:
establish a secure link over the resource auditing portal between the cloud user and an IaaS system interface of the plurality of IaaS system interfaces to enable the cloud user to interact with the IaaS system interface to perform the cloud task in the high performance computing environment (Schmidt ¶¶ 29 and 37 – The CCN can provide secured connections to communicate with a particular destination or network in the cloud or an inter-CCN virtual network, all of which is possible, in response to the tenant’s request), and
responsive to the cloud user interaction with the IaaS system interface, manage the computing resources in the particular tenant cloud to execute the cloud task (Schmidt ¶¶ 15-16, 29, and 35-37 - In response to the above user/tenant’s request and interactions, the requested task and services and any related resources that may be involved would be retrieved from the various destination networks over the cloud network environment).

As to claim 5, Schmidt further discloses a system comprising:
a plurality of hardware-based computing resources of a high performance computing environment (Figs. 1 and 2 – resources can be broadly interpreted as anything that the tenants may be in need of, which a CCN can provide access to, ranging from physical to virtual.  For example, physical resources 216 or cloud resources via virtual datacenters or via various tenant APIs), the high performance computing environment including a service catalog, the service catalog comprising at least one service resource and at least one service attribute, wherein the at least one service attribute defines a state of the at least one service resource (once again, similar to claim 1, Schmidt discloses of the various CCNs that can be layered or interconnected and thus forming a catalog, connected to various resources and/or services (Figs. 4-6 and ¶¶ 29-30), Schmidt however does not expressly disclose of service attributes that define the particular one or more service resources. 
	Amendjian more expressly discloses of a similar system and scope as more details are collected and provided on various components within a system, including physical and/or logical attributes of each entity component (e.g., Amendjian: ¶¶ 82, 102, 105-106 and Figs 2-3).
By incorporating Amendjian’s teachings, the resulting combined system would be more informative, providing more details regarding the attributes or current states of each entity/resource/VM/etc. and thus further allowing a user or system manager/controller to make better informed decisions.
In addition, see the previously stated reasons for combining Amendjian’s teachings within Schmidt’s overall system and teachings as covered in claim 1);
a plurality of tenant clouds organized from the plurality of computing resources (Fig 1 – plurality of tenants 110, 112, 120, etc..., each whom can connect via one or more CCNs); and

(The following limitation concepts/features are similarly recited in claim 1 and covered already.  Therefore, see the similar corresponding interpretations and rejections from claim 1)
an Infrastructure as a Service (IaaS) resource manager of the high performance computing environment, including:
a plurality of IaaS system interfaces; and
a resource auditing portal; 
wherein the IaaS resource manager is to:
receive from a cloud user a request to perform a cloud task relative to a particular tenant cloud from among a plurality of tenant clouds of the high performance computing environment, the particular tenant cloud including a set of computing resources for client usage; 
responsive to the request to perform the cloud task, establish a secure link over the resource auditing portal between the cloud user and an IaaS system interface of the plurality of IaaS system interfaces to enable the cloud user to interact with the IaaS system interface to perform the cloud task in the high performance computing environment, and
responsive to the cloud user interaction with the IaaS system interface, manage the computing resources in the particular tenant cloud to execute the cloud task.

As to claim 8, Schmidt further discloses the system of claim 5, further comprising an enterprise computing system organized from the plurality of computing resources whose resources are to be consumed through the resource auditing portal of the IaaS resource manager (¶¶ 17 and 29-30 - each tenant is accessing or consuming their APIs or resources through the IaaS cloud environment, via whatever interfacing or console or portal that is provided by the CCN).

As to claim 10, Schmidt further discloses the system of claim 5, wherein the high performance computing environment is a hybrid cloud environment (Fig. 5 is a hybrid cloud architecture and related ¶¶ 13-14 and 19).

As to claim 11, Schmidt further discloses the system of claim 5, wherein the secured link is secured using encrypted credentials (Fig 2, 224 AAA services).

As to claim 14, Schmidt further discloses a method for servicing cloud users from a high performance computing environment, the high performance computing environment including a service catalog, the service catalog comprising at least one service resource and at least one service attribute, wherein the at least one service attribute defines a state of the at least one service resource (While this is added to the preamble, the aspects/features of attributes as they define the states of one or more resources are still taught and/or suggested from Amendjian’s incorporated teachings as previously covered in claim 1 and 5), the method comprising:
receiving from a cloud user a request to perform a cloud task relative to a particular tenant cloud from among a plurality of tenant clouds in the high performance computing environment, the particular tenant cloud including a set of computing resources for client usage (Schmidt’s Fig 1 depicts multiple tenants that can access and issue requests via one or more CCNs for resources and/or services);
responsive to the request, invoking an Infrastructure as a Service (IaaS) resource manager, the IaaS resource manager including an IaaS system interface and a resource auditing pool (Schmidt ¶¶ 13-15, 19, and 23 - Similar to claim 1, the CCN can be interpreted as the “resource manager” as it manages all the physical and virtual resources that a tenant would request for through their selection of APIs and the CCN facilitates the communications and connections to those corresponding resources), the IaaS resource manager to:
establish a secure link over the resource auditing portal between the cloud user and the IaaS system interface to enable the cloud user to interact with the IaaS system interface to perform the cloud task in the high performance computing environment (See the similar corresponding limitation concept from claim 1), and
responsive to the cloud user interaction with the IaaS system interface, manage the computing resources in the particular tenant cloud to execute the cloud task (See the similar corresponding limitation concept from claim 1).

As to claim 17, Schmidt further discloses the method of claim 14, further comprising:
receiving from a second cloud user a request to perform a second cloud task relative to a particular enterprise computing system from among a plurality of computing systems in the high performance computing environment (Fig. 1 depicts multiple tenant users, meaning the system/environment is able to receive a request from a “second” user):
responsive to the request to perform the cloud task, invoking the IaaS resource manager, the IaaS resource manager further including a second resource auditing portal, the IaaS resource manager to:
establish a secure link over the second resource auditing portal between to the second cloud user and the IaaS system interface to enable the second cloud user to interact with a second IaaS system interface to perform the second cloud task in the high performance computing environment (This is similar to what was established with a “first” user in claim 1, as each user can access their own APIs via their own interfacing from their own CCN and furthermore establish their own secure links/connections to the destinations over the network/cloud environment.  See the corresponding similar limitation concept from claim 1), and
responsive to the second cloud user interaction with the IaaS system interface, manage the computing resources in the particular enterprise computing system to execute the second cloud task (See the similar corresponding limitation concept from claim 1 which is the same for this second user).

As to claim 19, see the similar corresponding rejection of claim 10.

As to claim 20, see the similar corresponding rejection of claim 11.

As to claim 21, Schmidt further discloses the computer readable medium of claim 1, wherein:
the cloud user is a tenant for the particular tenant cloud, and managing the computing resources in the particular tenant cloud to execute the cloud task includes allocating or deallocating computing resources to the particular tenant cloud; or
the cloud user is a client, and managing the computing resources in the particular tenant cloud to execute the cloud task includes consuming computing resources to execute the cloud task (Under the OR condition, only one of these limitation features needs to be met.  And Schmidt discloses of providing the resources for a user/tenant in their own cloud/network to carry out their desired requests and/or tasks over the cloud environment, as various resources are requested via APIs, communicating or connecting with the resources from over the cloud network environment, e.g., Figs. 1 and 2 and ¶¶ 23, 26, and 34-35).

Claims 2, 3, 6, 7, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2014/0280948 A1 to Schmidt in view of U.S. Patent Publication No. 2015/0058459 A1 to Amendjian and further in view of U.S. Patent Publication No. 2019/0318100 A1 to Bhatia et al. (“Bhatia”).

As to claim 2, Schmidt further disclose of the computer-readable medium of claim 1, wherein the plurality of IaaS system interfaces include a command line interface, an application program interface, and a graphical user interface (Schmidt’s overall system provides at the very least some form of interface for a tenant to access their respective APIs, without the details regarding any command line interface or graphical user interface.
Amendjian also does not expressly disclose of these specific features.
Bhatia more expressly discloses and depicts Figures of various graphical user interfaces and the use of command line interface (e.g., ¶ [0229] and Figs. 5-12D are all examples of GUIs).
Based upon Bhatia’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to combine and incorporate Bhatia’s teachings within Schmidt’s overall system.  Since Schmidt’s use of CCNs can support various types of resources and APIs, it would have been obvious that different forms of interfaces can be accommodated as well, as this goes towards improving tenant users’ experience.

As to claim 3, Schmidt further discloses the computer-readable medium of claim 2, wherein the application program interface is a Representational State Transfer (REST) application program interface (Once again, while Schmidt and Amendjian both do not expressly further disclose of REST APIs being used by the tenants, Bhatia more expressly discloses of support and the use of various REST APIs, e.g., Bhatia: ¶¶ [0105] and [0107]).
See the previously stated reasons for combining and incorporating Bhatia’s teachings within Schmidt.

As to claim 6, see the similar corresponding rejection of claim 2.

As to claim 7, see the similar corresponding rejection of claim 3.

As to claim 15, see the similar corresponding rejection of claim 2.

As to claim 16, see the similar corresponding rejection of claim 3.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-R 9:00-3:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455  
/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455